Citation Nr: 0832852	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-19 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The appellant served on active duty from May 1984 to December 
1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a March 2008 decision, the Board denied the veteran's 
claim for an increased rating for a left shoulder disability 
and reopened the veteran's claim for service connection for a 
back disorder.  This decision remanded the veteran's reopened 
claim for additional development.


FINDING OF FACT

The veteran's current back disorders did not develop during 
service or for several years after discharge from service, 
and these back disorders are not related to the veteran's 
back complaints during service.


CONCLUSION OF LAW

A back disorder was not incurred or aggravated during service 
and may not be presumed to be so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  In this case the veteran was not provided 
the required VCAA notice until April 2008.  The April 2008 
letter also provided the veteran notice of the type of 
evidence necessary to establish disability ratings and 
effective dates with respect to the veteran's claims.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the 
April 2008 letter was issued subsequent to the rating 
decision on appeal, the veteran's claim was readjudicated by 
a June 2008 Supplemental Statements of the Case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Therefore, despite any 
deficiency in the timing of the notice provided to the 
veteran, the Board finds no prejudice to the veteran in the 
processing of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service treatment records, private 
medical records, and VA medical records.  The veteran has 
also been provided VA medical examinations.  The Board 
recognizes that the record does not include a VA medical 
opinion addressing the etiology of the veteran's current back 
disabilities.  In this regard, the Board remanded the 
veteran's claim in March 2008 for the purpose of obtaining 
such an opinion.  The RO scheduled the veteran three VA 
examinations and he failed to report to any of those 
examinations.  A June 2008 SSOC informed the veteran that 
adjudication of his claim would have to be made based on the 
evidence currently of record since he had not reported for a 
VA examination.  While VA has a duty to assist the veteran in 
the development of a claim, that duty is not limitless.  In 
the normal course of events, it is the burden of the veteran 
to show for VA examinations.  If he does not do so, there is 
no burden on the VA to "turn up heaven and earth" to find 
him.  Hyson v. Brown, 5 Vet. App. 262 (1993).

Additionally, 38 C.F.R. § 3.655(b) (2007) provides that when 
a claimant fails to report for an examination scheduled in 
conjunction with an original service connection claim, the 
claim shall be considered based on the evidence of record.

For these reasons, the Board finds that adjudication of the 
veteran's claim may go forward without the requested medical 
opinion.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If arthritis is manifested to a degree of 10 percent within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  History and Analysis

At the December 2007 hearing before the undersigned Veterans 
Law Judge the veteran testified that he hurt his back while 
lifting heavy equipment in service.  The veteran stated that 
the pain began in his lower back and moved up his entire 
spine.  The veteran reported that he had had back pain ever 
since and that he had received continued treatment for his 
back pain through the VA ever since discharge from service.

The veteran's March 1984 enlistment examination and his 
November 1987 reenlistment examination showed the veteran's 
back to be normal.  In April 1988, he was seen for back pain 
under the right scapula.  The examiner rendered a diagnosis 
of scoliosis and paraspinous muscle strain.  In May 1988, the 
veteran received a follow-up for back pain.  The examiner 
found that the veteran was tender to deep palpation to the 
paraspinal muscles on the left near the scapula.  Again, the 
assessment was muscle strain.  In June 1988, the veteran 
reported mid-thoracic back pain between the shoulder blades.  
The assessment was shoulder strain/sprain.  The service 
treatment records reveal that in July 1988 the veteran was 
provided a cervical spine series which revealed a normal 
cervical spine.  The assessment was soft tissue injury of the 
left shoulder.

In January 1992, the veteran was treated at the emergency 
room with complaints of pain in the thoracic spine extending 
into the neck and shoulders.  The veteran denied injury and 
denied heavy lifting.  The doctor noted pain and tenderness 
in the thoracic spine with muscle spasms of the mid-back 
extending into the shoulders.  X-rays of the thoracic spine 
were negative.  The assessment was possible muscle strain.  
The veteran was seen again the next day and the assessment 
was muscle strain of the thoracic spine.  In February 1992, 
the veteran was treated for back pain with sharp pain between 
the shoulder blades extending into the neck.  There was point 
tenderness from the cervical spine extending into the 
thoracic spine with some muscle spasm of the shoulders.  The 
assessment was muscle spasm.  Later in February 1992, the 
veteran was seen for follow-up.  The veteran stated that his 
back was constantly stiff and sore along the whole spine.  
The veteran stated that it felt like it was not getting any 
better.  The assessment was resolving muscle strain.  In 
April 1992, he was seen with complaints of mid-back pain.  
The assessment was mild strain of the back and scapular 
muscles.  A June 1992 lumbosacral spine series notes that the 
veteran reported chronic low back pain since January.  The X-
rays were negative.  A November 1992 Report of Medical 
History indicates that the veteran reported recurrent back 
pain.

A January 1993 VA examination report reveals that the veteran 
complained of back pain.  Private medical records dated in 
June 1996, July 1996, and March 1998 reveal that an MRI of 
the spine was negative and revealed diagnoses of lumbar 
strain.  In September 2003, a VA lumbosacral spine series was 
normal.  A February 2004 VA medical record noted that the 
veteran had chronic back pain and an August 2004 VA treatment 
record noted that the veteran had back pain and muscle 
spasms.

The Board acknowledges that the veteran had numerous back 
complaints during service.  However, the service treatment 
records indicate that the veteran did not experience a back 
injury and do not indicate that the veteran developed a 
chronic back disability during service.  X-rays of the 
veteran's cervical, thoracic, and lumbosacral spines were 
negative during service.  Furthermore, the November 1992 
separation examination records several disabilities but 
indicates that examination of the veteran's spine was normal.

The post service medical records do reveal complaints of back 
pain from as early as January 1993.  However, the post 
service medical records do not relate any post service 
chronic back disability to the veteran's military service.  A 
November 2005 VA examination report reveals that the veteran 
has mild degenerative joint disease of the lumbosacral spine 
and lumbosacral strain.  A February 2007 VA examination 
report reveals that the veteran has degenerative disc disease 
and spondylosis of the cervical spine.  The Board points out 
that these current disabilities, degenerative joint disease 
of the lumbosacral spine, lumbosacral strain, degenerative 
disc disease of the cervical spine, and spondylosis of the 
cervical spine were not shown during service or within a year 
of discharge from service.  Furthermore, there is no medical 
evidence relating the veteran's current spinal disabilities 
to the veteran's service.  As noted above, the VA remanded 
the veteran's claim for a VA medical examination in order to 
obtain a medical opinion.  However, the veteran failed to 
report to the scheduled VA examinations and the Board must 
therefore adjudicate the veteran's claim based on the 
evidence currently of record.  38 C.F.R. § 3.655.  

Since the veteran's current back disabilities were not 
present during service, or for several years after discharge 
from service, and since there is no medical evidence 
indicating that the veteran's current back disabilities are 
related to the veteran's military service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim and that service connection for a back 
disorder is not warranted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


